wDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one means for handling”, “at least one permanent or temporary support” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a low-temperature distillation separation device” in claims 1 and 10, where the “device” is the placeholder, and the function it is coupled with is for low-temperature distillation, the placeholder not modified by structure.  Applicant’s specification does not explicitly recite the structure of what constitutes a low-temperature distillation separation device, however pg. 6, last paragraph, indicates distillation column 3, which for the purposes of examination will be what the low-temperature distillation separation device is.
“at least one means for handling the chamber” in claim 3, where the “at least one means” is the placeholder and “for handling the chamber is” the functional language, the placeholder not modified by structure.  Applicant’s specification that the chamber is provided with “handling means”, known as lifting lugs (last two sentences of pg. 3), therefore, the at least one means for handling the chamber will reasonably be interpreted as lugs.
“at least one element of the device configured to operate at a low temperature…” in claim 8, where the “at least one element” is the placeholder and “configured to operate at a low temperature” is the functional language, the place holder not modified by structure.  Applicant’s specification does not indicate the structure that is to be interpreted as the at least one element for handling the chamber and thereby invokes 35 U.S.C. 112(a) and (b).  
“one element configured to operate at a low temperature” in claim 10, where the “one element” is the placeholder and “configured to operate at a low temperature” is the functional language, the place holder not modified by structure.  Applicant’s specification does indicate what the one element configured to operate at a low temperature is and thereby invokes 35 U.S.C. 112(a) and (b).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 is rejected for being dependent on claim 8 while claims 11-15 are rejected for being dependent on claim 10.

Claim 8 calls for “at least one element of the device configured to operate at a low temperature” which invokes 35 U.S.C. 112(f), however, Applicant’s specification lacks 

Claim 10 calls for “one element of the device configured to operate at a low temperature” which invokes 35 U.S.C. 112(f), however, Applicant’s specification lacks written description as to what structure is to be interpreted under 112(f) and therefore makes the metes and bounds of the claim unascertainable.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-9 are rejected for being dependent on claim 1 while claims 11-15 are rejected for being dependent on claim 10.

Claim 1 recites the limitation “A structural panel…comprising at least one chamber made from carbon steel or stainless steel, the panel…having a roof and/or bottom slopping at an angle of between 45° and 60° relative to the panel and one open face, 
It is unclear if it is the structural panel or the chamber made from carbon steel or stainless steel.  Furthermore, if it is the later, it is unclear how a chamber, which is interpreted as a space, can be made of steel or stainless steel.  
The term “the panel…having a roof and/or bottom slopping angle is indefinite for being unclear which panel Applicant is referencing since it is well known for a cold box to have more than one panel.  
It is unclear how a panel, which is interpreted as a flat structure, can have a roof since a panel is interpreted as a flat surface and therefore can’t have a roof.  
It is unclear how the structural panel can have a roof or a bottom, since it is inherent that everything has a bottom.  In view of Applicant’s specification, the walls of the chamber are sloped, not the panel.
It is unclear what structure has an open face and how a face, which is structure can be open.
 
Based on the Applicant’s disclosure as best understood by the Examiner, the limitation of lines 1-3 will be interpreted as: 

“A structural panel configured to form part of a cold box of a low-temperature distillation separation device, the structural panel comprising: 

wherein the enclosure includes an opening positioned on the inner face of the structural panel”

Claims 1 and 10 call for the limitation “a low-temperature distillation separation device” which invokes 35 U.S.C. 112(f), however, Applicant’s specification is not explicit as to what structure is to be interpreted under 112(f) and therefore makes the limitation indefinite.  However, based on the Applicant’s disclosure as best understood by the Examiner, will be interpreted as a distillation column, according to pg. 6, last paragraph, for purposes of examination.

Claims 2-7 recite the limitation “The panel according to claim 1” which is indefinite for being unclear what panel Applicant is referencing. However, based on the Applicant’s disclosure as best understood by the Examiner, will be interpreted as “The structural panel according to claim 1”, for purposes of examination.

Claim 3 calls for the limitation “in which the chamber comprises at least one means for handling the chamber and at least one permanent or temporary support to support the at least one pipe spool and/or the least one accessory during the transport phases and the connection to the structural panel” which is indefinite for the term “the at least one 
	In view of claim 1, the limitation of a chamber was already discussed to invoke indefiniteness for being a space while Applicant treats it like structure.  In this instance, it is unclear how the chamber can comprises at least one means for handling the chamber when the chamber is a non-structural space, or how the chamber can be handled (interpreted as taking or holding) since the chamber is spatial and not structural.   
	It is unclear if the structural panel or the enclosure comprises the permanent or temporary support as Applicant’s disclosure does not shed light on, nor do Applicant’s drawings show the support.
Furthermore, the recitation of the transport phases and connection to the structural panel lack antecedent basis as it is unclear what transport phase or connection to the structural panel Applicant is referring back to. They will be considered functional limitations as they are not structural and claim 3 is an apparatus claim.  
Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “in which the enclosure of the chamber comprises at least one means for handling the enclosure and wherein the enclosure has at least one permanent or temporary support to support at least one pipe spool and/or at least one accessory during a transport phase and connection to the structural panel.”

Claim 4 recites the limitation “wherein the chamber is fastened to the structural panel” which is indefinite for reasons mentioned above regarding the term “chamber” which is 

Claim 4 recites the limitation “preferably on the ground before lifting”, which is indefinite for being unclear if the limitation is positively reciting the limitation or not, or what is being lifted.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will not be interpreted in the claim since it is only preferred and not required.

Claim 5 recites the limitation “chamber comprises at least one perforated face covered” which is indefinite for reasons mentioned above regarding the term “chamber” which is not structure and therefore cant be fastened to the structural panel.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “enclosure comprises at least one perforated face covered”, for purposes of examination.

Claim 8 recites the limitations “a cold box”, and “a low-temperature distillation separation device” which are indefinite for being unclear if these are the same cold box and separation device claimed in claim 1 from which claim 8 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitations will be 

Claim 8 recites the limitation “A cold box of a low-temperature distillation separation device, comprising at least four walls” which is indefinite for being unclear if it is the cold box or the low-temperature distillation separation device which comprises of at least four walls.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitations will be respectively interpreted as “The cold box of the low-temperature distillation separation device, wherein the cold box comprises: ”, for purposes of examination.

Claim 8 calls for the limitation “at least one element of the device configured to operate at a low temperature” which invokes 35 U.S.C. 112(f), however, Applicant’s specification is not explicit as to what structure is to be interpreted under 112(f) and therefore makes the limitation indefinite.  I

Claim 10 calls for the limitation “one element of the device configured to operate at a low temperature” which invokes 35 U.S.C. 112(f), however, Applicant’s specification is not explicit as to what structure is to be interpreted under 112(f) and therefore makes the limitation indefinite with the Examiner forced to speculate what one element Applicant is referencing.  For purposes of Examination, in order to expedite prosecution by examining the remainder of the claim, the limitation will be interpreted as any physical structure.

Claim 10 calls for the limitation “A method for assembling a cold box of a low-temperature distillation separation device, comprising at least four panels to be arranged vertically” which is indefinite for being unclear if it is the cold box or the low-temperature distillation separation device which comprises at least four panels.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “A method for assembling a cold box of the low-temperature distillation separation device, wherein the cold box comprises: at least four panels to be arranged vertically”, for purposes of examination.

Claim 10 recites the limitation “wherein the wall of at least one panel is provided with a chamber made from carbon steel or chrome and nickel alloy steel, having a roof and/or bottom sloping at an angle…relative to the panel and one open face, by fastening the open face to the inner face of the panel” which is indefinite:
For being unclear if the at least one panel is one of the at least four panels or not and how more than one panel can have the same wall;
For being unclear how the at least one panel, which in itself is a wall, can have a wall;
For being unclear how a chamber, which is interpreted as a space and is not structure, can be made out of a material or can have a roof and bottom, an open face or how it can be fasted since a chamber is space, not structure; 
For being unclear what panel of the at least four panels Applicant is referencing;


Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein an inner surface of a panel of the at least four panels is provided with an enclosure having a chamber, wherein the enclosure is made from carbon steel or chrome and nickel alloy steel, wherein the enclosure has an one open face, a roof and bottom, wherein the roof and/or bottom slopes at an angle…relative to the structural panel, wherein the method comprises fastening the enclosure to the inner surface of the panel of the at least four panels ”, for purposes of examination.

Claims 11-15 are all method claims which depend from claim 9 which is an apparatus claim, thereby making each of the claims indefinite for being unclear if claims 11-15 are method claims or supposed to be apparatus claims, OR if they depend from claim 10.  For the purposes of examination, claims 11-15 are to be interpreted as being dependent on independent method claim 10.

Claims 11-13 each recite the limitation “wherein the chamber is fastened to the panel” which is indefinite for being unclear how the chamber, recognized as a space, not structure, can be fastened anything.  Furthermore, the recitation of “the panel” invokes indefiniteness for being unclear which panel of the “at least four panels” in claim 10, from which claims 11-13 depend, applicant is referencing.  Based on the Applicant’s 

Claim 14 recites the limitation “wherein the panels are fastened together once the chamber is fastened to the panel” which is indefinite for being unclear which of the at least four panels Applicant is referencing and as discussed previously, how the chamber, which is considered space and is not structure, can be fastened to other structure, in this case a panel.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the at least four panels are fastened together once the enclosure is fastened to the surface of the panel of the at least four panels”, for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clodic et al. (US 2010/0162756), hereinafter referred to as Clodic, in further view of Cote et al. (US 2006/0086141), hereinafter referred to as Cote.

Regarding claim 1, Clodic teaches a structural panel (Fig. 3 and Fig. 9, comprising 11, 15, and 17) configured to form part of a cold box (1) of a low-temperature distillation separation device (Fig. 3, comprising 2), the structural panel comprising:

wherein the enclosure includes an opening (annotated by Examiner in Figure 1) positioned on the inner face of the structural panel. 


    PNG
    media_image1.png
    1032
    907
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 9 of Clodic.
Clodic does not teach wherein the enclosure of the chamber is made from carbon steel or stainless steel.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the chamber taught by Clodic to be made of stainless steel as taught by Cote, in order to provide the predictable result of using a known material with considerable strength and resistance to corrosion.

Clodic does not teach wherein the roof and/or bottom slope at an angle of between 45° and 60°, but as discussed earlier, Clodic does teach wherein the roof and bottom have a slope at an angle.  It is noted, that there is no significant difference between a slope at an angle taught by Clodic and the slope claimed by the Applicant as both slopes have an angle wherein Applicant’s claimed angle has no significance over the angle taught by Clodic and therefore cannot be considered critical/non-obvious since angles are known to vary and changing the angle of the slope provides the predictable result of changing the cross section of the chamber thereby dictating the depth of the chamber and the size of objects that can be stored within the chamber and would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Regarding claim 4, Clodic, as modified, teaches the structural panel according to Claim 1, however has not yet taught wherein the enclosure is fastened to the structural panel by welding or bolting.

Cote teaches everything discussed previously in claim 1, and wherein the enclosure 13 is welded to the inner wall 31 of the cold box such that insulation within the cold box cannot escape (see paragraph 0059).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified the chamber of Clodic, as modified, to be welded to the panel of the cold box as taught by Cote in order to provide the predictable result of insulation not escaping from within the cold box through the interface at which the chamber and the inner face are located.

Regarding claim 6, Clodic, as modified, teaches the structural panel according to Claim 1, in which the chamber contains rock wool (insulation 13 which is rock wool; see paragraph 0105)

Regarding claim 7, Clodic, as modified, teaches the structural panel according to Claim 1, wherein the cross-section is trapezoidal (see cross sectional shape of 17).

Regarding claim 8, Clodic, as modified, teaches the cold box (Fig. 3) of the low-temperature distillation separation device (Fig. 3, comprising 2, 6A-6H), wherein the cold box comprises:
at least four vertical walls (four vertical walls of 1), at least one of which comprises the panel (see where 5s are) according to Claim 1, the cold box being filled with an insulation material (Fig. 9, insulation 3) and containing at least one element of the device (valve 15) configured to operate at a low temperature (temperature at which fluid flows through valve 15)

Regarding claim 9, Clodic, as modified, teaches the cold box according to Claim 8, further comprising at least one distillation column (Fig. 3, 2)

Regarding claim 10, Clodic teaches a method for assembling a cold box (Fig. 3) of a low-temperature distillation separation device (comprising 2 and 6A-6H), wherein the cold box comprises: 
at least four panels (four panels of cold box 1 in Fig. 3) to be arranged vertically around one element (distillation column 2) configured to operate at a cryogenic temperature (distillation columns are known to operate at cryogenic temperatures), wherein an inner surface (Fig. 9, inner surface of 11) of one panel (Fig. 3, lowest horizontal panel) of the at least four panels, is provided with an enclosure (Fig. 9, formed by 17) having a chamber (space within 17), wherein the enclosure has one open face (annotated by Examiner in Figure 1), a roof (annotated by Examiner in Figure 1) 

Clodic does not teach wherein the enclosure is made from carbon steel or a nickel alloy steel.

Cote teaches a structural panel having a chamber (comprising 13), wherein the chamber is made of stainless steel (paragraph 0056), wherein stainless steel is known to be made of steel alloyed with chrome and nickel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the chamber taught by Clodic to be made of stainless steel as taught by Cote, in order to provide the predictable result of using a known material with considerable strength and resistance to corrosion.

Clodic does not teach wherein the roof and/or bottom slope at an angle of between 45° and 60°, but as discussed earlier, Clodic does teach wherein the roof and bottom have a slope at an angle.  It is noted, that there is no significant difference between a slope at an angle taught by Clodic and the slope claimed by the Applicant as both slopes have an angle wherein Applicant’s claimed angle has no significance over the angle taught by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 14, Clodic, as modified, teaches the method according to Claim 10, but does does not teach wherein the panels are fastened together once the enclosure is fastened to the panel.

However, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Clodic, as modified, such that that the at least four panels are fastened together once the enclosure is fastened to the surface of the panel of the at least four panels, since there are a limited number of ways at which the enclosure can be fastened to the panel of the at least four panels, before and after the at least four panels are fastened together, therefore would have been obvious to try in order to provide the predictable result of which, before or after, is easiest for fastening.

Regarding claim 15, Clodic, as modified, teaches the method according to Claim 10, wherein the cross-section is trapezoidal (see cross-section of 17 shown in Fig. 9).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clodic and Cote as applied to claim 1, in further view of Poulin et al. (US 2018/0299199), hereinafter referred to as Poulin.

Regarding claim 3, Clodic, as modified, teaches the structural panel according to Claim 1, in which the enclosure has a permanent support (Fig. 9, 5) to support at least one accessory (valve 15) during a transport phase and connection to the structural panel.



Poulin teaches using a means for handling components, made of steel, of a distillation column and cold box using lifting lugs (see paragraph 0043) which allow for lifting and lowering components in to position which are known to be heavy.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the enclosure taught by Clodic, as modified, to include lifting lugs, as taught by Poulin, on the enclosure, in order to provide the predictable result of aiding with the positioning of the enclosure, which is made of steel.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clodic and Cote as applied to claim 1, in further view of Hashimoto (JPS 58187698 A), hereinafter referred to as Hashimoto.

Regarding claim 5, Clodic, as modified, teaches the structural panel according to Claim 1, in which the enclosure comprises at least one perforated face (the roof indicated in annotated Figure 1 has a perforated face) however does not teach wherein the at least one perforated face is covered with a material that is impermeable to a particular insulation material, for example to perlite, but permeable to a flushing gas.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Clodic, as modified, such that a material, in the form of a mesh, covers the perforated face, as taught by Hashimoto, in order to provide the predictable result of preventing the perlite insulation from falling through the perforated face of the enclosure.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clodic and Cote as applied to claim 10, in further view of Saboda et al. (US 2018/0209727), hereinafter referred to as Saboda.

Regarding claim 11, Clodic as modified teaches the method according to Claim 10, however does not teach wherein the enclosure is fastened to the structural panel in a workshop.

Saboda teaches prefabricating a cold box comprising panels in a workshop (“shop”, see paragraph 0021).



Regarding claim 13, Clodic as modified teaches the method according to Claim 10, however does not teach wherein the enclosure is fastened to the structural panel on the construction site of the cold box.

Saboda teaches prefabricating a cold box comprising panels in a workshop (interpreted as a construction site; see paragraph 0021, “shop”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have modified Clodic, as modified, such that the cold box which includes the structural panel including the enclosure such that less time needs to be spent on-site fabricating and allows for fabrication to be done outside of the elements thereby optimizing manufacturing time.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clodic and Cote as applied to claim 10, in further view of Faure et al. (US 6,711,868), hereinafter referred to as Faure.



Faure teaches wherein a distillation column and its cold box along with the items off equipment joint to the cold box are assembled on site (as discussed in column 2, lines 39-47).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Clodic, as modified, such that all of the assembly was produced at the installation site as taught by Faure, in order to provide the predictable result of not requiring a large work shop facility for assembly, thereby saving capital costs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763